October 16, 2013 Via EDGAR Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549-4561 Attn:Mr. Jeffrey P. Riedler, Assistant Director Re: Biota Pharmaceuticals, Inc. Registration Statement on Form S-3 File No. 333-190594 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, as amended, Biota Pharmaceuticals, Inc. (the “ Company ”) hereby requests that the Securities and Exchange Commission (the “ Commission ”) accelerate the effectiveness of the above-referenced Registration Statement to 4:00 p.m., Eastern Standard Time, on Thursday, October 17, 2013, or as soon thereafter as practicable. The Company acknowledges that: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, such declaration does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact Michael S. Kagnoff of DLA Piper LLP (US) with any questions or comments at (858) 638-6722. Thank you for your assistance with this filing. Very truly yours, Biota Pharmaceuticals, Inc. By: /s/ Russell H. Plumb Name:Russell H. Plumb Title:President and Chief Executive Officer
